ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9 and 11-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “at least one processor operatively connected with the sensor, the communication circuitry, and the memory, wherein one of the at least four electronic devices is set to a master electronic device, wherein a processor of the master electronic device is configured to: request remaining electronic devices other than the master electronic device to track movements; receive movement information of the remaining electronic devices; 
generate a resulting movement message based on the movement information received from the remaining electronic devices and a movement of the master electronic device; transmit the resulting movement message to the remaining electronic devices; and set an electronic device with a least amount of movement to a first reference device, an electronic device with a second least amount of movement to a second reference device, and one of the at least one remaining electronic devices to a normal electronic device, respectively, based on the movement information, wherein a processor of the first reference device is configured to: calculate, based on the resulting movement message, a first distance between the first reference device and the second reference device and a second distance between the first reference device and the normal electronic device, receive, from the second reference device, distance information including a third distance between the second reference device and the normal electronic device[[,]] and  calculate a position of the normal electronic device by a triangulation method, based on the first distance, the second distance, and the third distance, and wherein a processor of the second reference device is configured to: calculate the third distance between the second reference device and the normal electronic device, and transmit, to the first reference device, the distance information including the third distance”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2 and 4-7 depends ultimately from allowable, independent claim 1, so each of dependent claims 2 and 4-7is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 8, none of the prior art of record either taken alone or in combination discloses the claimed “generating a resulting movement message based on the received movement information and a movement of the master electronic device; transmitting the resulting movement message to the remaining electronic devices; and setting an electronic device with a least amount of movement to a first reference device, an electronic device with a second least amount of movement to a second reference device, and one of at least one of the remaining electronic devices to a normal electronic device, respectively, based on the movement information, by the first reference device: 
calculating, based on the resulting movement messages, a first distance between the first reference device and the second reference device and a second distance between the first reference device and the normal electronic device; receiving, from the second reference device, distance information including a third distance between the second reference device and the normal electronic device; and calculating a position of the normal electronic device by a triangulation method, based on the first distance, the second distance, and the third distance, and by the second reference device: calculating the third distance between the second reference device and the normal electronic device; and transmitting, to the first reference device, the distance information including the third distance”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 9 and 11-12 depends ultimately from allowable, independent claim 8, so each of dependent claims 9 and 11-12 is allowable for, at least, the reasons for which independent claim 8 is allowable. 
As for independent claim 13, none of the prior art of record either taken alone or in combination discloses the claimed “the first reference device configured to calculate a first distance between the first reference device and the second reference device and a second distance between the first reference device and the normal electronic device, to receive, from the second reference device, distance information including a third distance between the second reference device and the normal electronic device, and to calculate a position of the normal electronic device by a triangulation method, based on the first distance, the second distance, and the third distance; the second reference device configured to calculate [[a]]the third distance between the second reference device and the normal electronic device, and to transmit, to the first reference device, the distance information including the third distance; and the at least one normal electronic device configured to transmit a message for calculating distances to the reference devices to the first reference device and the second reference device”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 14-17 depends ultimately from allowable, independent claim 13, so each of dependent claims 14-17 is allowable for, at least, the reasons for which independent claim 13 is allowable. 
As for independent claim 18, none of the prior art of record either taken alone or in combination discloses the claimed “setting, by the master electronic device, an electronic device with a least amount of movement to a first reference device, an electronic device with a second least amount of movement to a second reference device, and one of at least one remaining electronic device to a normal electronic device, respectively, based on the movement information of the plurality of electronic devices; calculating, by the first reference device, a first distance between the first reference device and the second reference device and a second distance between the first reference device and the normal electronic device; calculating, by the second reference device, a third distance between the second reference device and the normal electronic device; transmitting, by the second reference device, the distance information including the third distance to the first reference device; and calculating, by the first reference device, positions of the plurality of electronic devices by a triangulation method, based on the first distance, the second distance, and the third distance”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 19-20 depends ultimately from allowable, independent claim 18, so each of dependent claims 19-20 is allowable for, at least, the reasons for which independent claim 18 is allowable. 
The closest prior art is found to be:
Qui Chen et al. “CRISP: cooperation among smartphones to improve indoor position information”, wireless Networks, ACM, 2 Penn Plaza, Suite 701-New York USA, vol. 24, no. 3, 29 September 2016, pages 867-884, XP036452260, ISSN: 1022-0038, DOI: 10.1007/S11276-016-1373-1 which describes that the goal of triangular calculation is to locate a user’s position by knowing other detective devices’ locations and RSSI values; three users (Alice, Bob, and Carson) hold mobile devices (page 870, column 2: Fig. 4); an accelerometer is an inertial sensor that is suitable for a user’s activity recognition. Mobile devices sense the acceleration on three axes orthogonal to one another periodically (Fig. 2; page 869, column 1); Bob and Carson’s positions are computed by dead reckoning and sent Alice when they encounter (page 871, column 1); an accelerometer is an inertial sensor that is suitable for a user’s activity recognition…mobile devices sense the acceleration on three axes orthogonal to one another periodically (Fig. 2; page 869, column 1); three users carrying smartphones; [page 871, column 2: the above analysis is from the perspective of Alice. We turn focus to all three devices in the triangle (page 871, column 1); after turning on the Bluetooth option, each receives Bluetooth RSSI values from the other two users…then we can .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648